NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      OCT 20 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         Nos. 14-10548
                                                       14-10549
                Plaintiff - Appellee,
                                                  D.C. Nos. 2:14-cr-00035-JAD
    v.                                                      2:14-cr-00039-JAD

ANTONIO CERVANTES-PERALTA,                        MEMORANDUM*

                Defendant - Appellant.

                     Appeal from the United States District Court
                               for the District of Nevada
                     Jennifer A. Dorsey, District Judge, Presiding

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

         In these consolidated appeals, Antonio Cervantes-Peralta appeals the

46-month custodial sentence and three-year term of supervised release imposed

following his guilty-plea conviction for being a deported alien found unlawfully in

the United States, in violation of 8 U.S.C. § 1326, and the 8-month sentence

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposed upon revocation of supervised release.     We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Cervantes-Peralta contends that the three-year term of supervised release is

substantively unreasonable in light of U.S.S.G. § 5D1.1(c). The district court did

not abuse its discretion. See United States v. Valdavinos-Torres, 704 F.3d 679,

692 (9th Cir. 2012). The term is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the need

for deterrence. See U.S.S.G. § 5D1.1 cmt. n.5; Valdavinos-Torres, 704 F.3d at

692-93. Further, the court sufficiently explained the sentence. See United States

v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Cervantes-Peralta next contends that the aggregate custodial sentence is

substantively unreasonable because the district court failed to impose fully

concurrent sentences. We find no abuse of discretion. See Gall v. United States,

552 U.S. 38, 51 (2007). The Guidelines state that a revocation sentence should

run consecutive to any sentence imposed for conduct that is the basis of the

revocation, see U.S.S.G. § 7B1.3(f), and the court here made the sentences largely

concurrent. The sentence is substantively reasonable. See Gall, 552 U.S. at 51.

      AFFIRMED.
                                          2                          14-10548 & 14-10549